DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0034, lines 3-4 recite “a particle size of the first particle 111 is larger than that of the second particle 112”; however, as shown in the figures the opposite is true, namely, particle 111 is smaller than that of the second particle 112.  Appropriate correction is required.
Claim Objections

Claim 17 is objected to because of the following informalities:  Claim 17 recites “the second layer”; however, the previous claims do not recite “a second layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0211762) in view of TAGUCHI et al. (US 2015/0115766).
With respect to claim 1, Jung discloses a coil component comprising: a body comprising a support member and a coil portion embedded in one surface of the support member (figure 2A discloses a body 10 with a support 20 and coils 21, 22 embedded therein); and external electrodes connected to the coil portion (external electrodes 31 and 32), wherein the body comprises a plurality of metal particles (figure 3 discloses body 10 comprises plurality of magnetic particles).
Jung; however, does not expressly disclose that at least one of the plurality of metal particles comprise a first particle which is plastically deformable, and at least one of the first particles have a deformed surface and thus have a shape corresponding to a surface of a neighboring magnetic metal particle.
TAGUCHI discloses magnetic particles that are mixed with a resin and as a result are plastically deformed, note that since the particles are plastically deformed their shape would correspond to a neighboring particle.  Abstract, paragraph 0052.
It would have been obvious to a person having ordinary skill in the art to have modify Jung and include the plastically deformed particles of GAGUCHI, for the purpose of providing a more compact and strong apparatus, for example.
With respect to claim 2, Jung in view of TAGUCHI disclose the coil component of claim 1, wherein the first particle comprises a Fe-based crystalline.  Abstract discloses that the particles are Fe-base.
With respect to claims 3, 19, Jung in view of TAGUCHI disclose the coil component of one of the claims, wherein the first particle comprises pure iron, wherein the pure iron comprises carbonyl iron power (CIP).  TAGUCHI and Jung disclose that it is known to use pure iron for the metal particles, paragraph 0005.  Jung paragraph 0042.
With respect to claim 4, Jung in view of TAGUCHI disclose the coil component of claim 1, wherein the deformed surface of the first particle has a shape corresponding to a surface of a neighboring first particle.  Note that since the metal particles of TAGUCHI are plastically deformed, the particles will take the shape of other particles.
With respect to claim 5, Jung in view of TAGUCHI disclose the coil component of claim 1, wherein the deformed surface of the first particle has a concave portion, and the surface of the neighboring first particle has a convex portion in the form of being inserted into the concave portion.  TAGUCHI figure 4B discloses that some of the particles have a concave and convex portion.
With respect to claim 6, Jung in view of TAGUCHI disclose the coil component of claimi1, wherein the plurality of magnetic metal particles comprises a second particle having a larger diameter than the first particle.  Jung and TAGUCHI disclose second particles that are bigger that a first particle.
With respect to claim 7, Jung in view of TAGUCHI disclose the coil component of claim 6, wherein the second particle comprises a material not plastically deformable.  Jung discloses that metal particles are not plastically deform.  Thus, it would have been obvious to have combined the plastically deformed particles of TAGUCHI with the non plastically deformed particles of Jung.
With respect to claim 8, Jung in view of TAGUCHI disclose the coil component of claim 6, wherein the second particle comprises a Fe-based amorphous alloy.  Jung and TAGUCHI disclose that the particles are comprise of Fe-based alloy.
With respect to claim 9, Jung in view of TAGUCHI disclose the coil component of claim 8, wherein the first particle comprises a Fe-based crystalline.  TAGUCHI paragraphs 0051-0052 discloses that the Fe-based metal is crystallize.
With respect to claim 10, Jung in view of TAGUCHI disclose the coil component of claim 6, wherein at least one of the second particle has a spherical shape, and the first particle neighboring the spherical second particle has a shape corresponding to the surface of the spherical second particle.  TAGUCHI discloses in figures 4A and 4B that at least one particle has a spherical shape that correspond to a neighboring particle.
With respect to claim 11, Jung in view of TAGUCHI disclose the coil component of claim 6, wherein the first particle has a particle size of 10um or less, and the second particle has a particle size of 20um or above.  TAGUCHI discloses that the particles sizes are 10μm to 100μm.
With respect to claim 12, Jung in view of TAGUCHI disclose the coil component of claim 1, further comprising an insulating layer covering a surface of the coil portion.  Jung discloses an insulating film 24 and 25 for covering the coils, paragraph 0048.
With respect to claim 13, Jung in view of TAGUCHI disclose the coil component of claim 12, wherein the insulating layer has an integrated structure covering a side surface and an upper surface of the coil portion.  Figure 3 of Jung discloses that the insulating layers 24 and 25 covers a side and upper surface of the coil.
With respect to claim 14, Jung in view of TAGUCHI disclose the coil component of claim 13, wherein the insulating layer comprises F-type parylene.  Jung discloses that the magnetic material of body 10 comprises magnetic metal power and liquid crystal polymer, paragraph 0043.
Claim(s) 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0211762) in view of TAGUCHI et al. (US 2015/0115766) in further view of PARK et al. (US 2017/0236633).
With respect to claims 15, 17, Jung in view of TAGUCHI disclose the coil component of one of the claims; except for, wherein the insulating layer comprises a first layer covering the side and upper surfaces of the coil portion, and a second layer covering the first layer.
PARK discloses in figure in figure 8 a plurality of insulating layers 610 and 630, paragraph 0067-0068.
It would have been obvious to a person having ordinary skill in the art to have modify Jung and TAGUCHI and include the plural insulating layers of PARK, for the purpose of improving the magnetic permeability of the power inductor, for example (paragraph 0069).
With respect to claim 16, Jung and TAGUCHI in view of PARK disclose the coil component of claim 15, wherein the first layer comprises parylene, and the second layer comprises an epoxy resin.  PARK discloses using polymer and epoxy resin for the layers, paragraph 0056.
With respect to claim 18, Jung and TAGUCHI in view of PARK disclose the coil component of claim 17, wherein the first layer is an atomic layer deposition (ALD) layer, and the second layer comprises parylene.  PARK discloses providing a layer by vaporizing the parylene.
With respect to claim 20, Jung and TAGUCHI in view of PARK disclose the coil component of claimi17, wherein the parylene comprises F-type parylene.  PARK discloses that the layers are magnetic layers, paragraph 0067.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-
8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http:/Avww.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent-
center for more information about Patent Center and
https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197
(toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS AMAYA/           Primary Examiner, Art Unit 2836